Citation Nr: 1706443	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.

3.  Entitlement to a rating in excess of 10 percent for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1968 to September 1969.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a statement dated August 2016, the Veteran appears to be requesting to reopen the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, which the Board denied in June 2016.  The Veteran, however, is advised that a claim for benefits must be submitted on the application form prescribed by VA.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (all claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

In its June 2016 remand, the Board noted that the Veteran perfected an appeal as to the issues of entitlement to service connection for hypertension, sleep apnea, stress, anxiety, and depression.  The RO appeared to have closed these appeals and the Veteran and his representative did not mention these issues at the time of his December 2015 hearing before the Board.  In order to determine whether the Veteran wished to pursue these issues and, if necessary, to determine whether he wished a new hearing on these matters, the Board referred those issues to the RO for appropriate action.  38 C.F.R. § 19.9(b)(2016).  There is nothing in the record to indicate that the RO has developed those issues since the June 2016 remand.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the RO for clarification and appropriate action.  


FINDINGS OF FACT

1.  The evidence of record shows that an erectile dysfunction is proximately due to and/or aggravated by medication for the Veteran's service-connected posttraumatic stress disorder (PTSD).

2.  The medical evidence of record indicates that during the period on appeal, the Veteran's PTSD was manifested by difficulty adapting to stressful circumstances, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, depressed mood, anxiety, suspiciousness, irritability, chronic sleep impairment, and mild memory loss.

3.  The Veteran's hearing loss is manifested, at worst, by Level II hearing loss, bilaterally. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for a rating in excess of 10 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Erectile Dysfunction

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  

The Veteran contends that his erectile dysfunction is secondary to prescription medication that he takes for his service-connected PTSD.  The Veteran's service treatment records are silent regarding erectile dysfunction.

The Veteran was afforded a VA examination in December 2014.  In opining that the Veteran's erectile dysfunction was "certainly not" due to his PTSD, the examiner expressed no opinion regarding the issue of nexus to PTSD medication, as opposed to PTSD itself.

The Veteran was afforded an additional VA examination in July 2016.  The examiner found that even with medication, the Veteran could not achieve an 

erection sufficient for penetration and ejaculation.  The examiner also found that the Veteran's PTSD medication could cause impotence and ejaculation disorders.  The examiner listed the etiology of the Veteran's erectile dysfunction as "Peripheral Vascular Disease, Diabetes Mellitus, Hypertension, Medications" but did not specify the medications involved.  The examiner opined that it was "not at least as likely as not" that the Veteran's erectile dysfunction was caused by his PTSD and that it was "at least as likely as not" that the Veteran's retrograde ejaculation was aggravated by his PTSD medication. 

The July 2016 VA examiner found that the Veteran's PTSD medication could cause impotence and ejaculation disorders and also found that unspecified medication was one of the causes of the Veteran's erectile dysfunction.  Additionally, the examiner also found that the Veteran's retrograde ejaculation was aggravated by his PTSD medication.  As the evidence of record contains no medical or lay evidence to the contrary, the Board will resolve all reasonable doubt in favor of the Veteran and grant the claim of entitlement to service connection for erectile dysfunction.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence'...the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").

Increased Rating for PTSD

The Veteran asserts that his service-connected PTSD warrants a rating in excess of 70 percent.  VA received his claim for an increased rating on September 24, 2013.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The Veteran's service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD.  Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, 

thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

In December 2013, the Veteran was afforded a VA psychiatric examination.  The Veteran reported that his marriage was characterized by "ups and downs" and  frequent arguments with his wife and that his relationship with his children was fair.  He reported that his relationship with his siblings was poor and that he did not talk to them.  He reported that he and his wife continued to work together as insurance agents but that he had transferred the business to his wife in 2010 due to physical and mental symptoms.  After the transfer, he continued to go to work three to four hours a day, but he would feel "cooped off" and leave to drive around.  

On examination, the examiner listed the Veteran's symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and irritability.  The examiner diagnosed PTSD and depressive disorder, and opined that it was possible to differentiate the symptoms: PTSD symptoms included anxiety, cold sweats with re-experiencing trauma, intrusion symptoms, avoidance symptoms, negative alterations in mood and cognitions, and 

marked alterations in arousal and reactivity, whereas depressive symptoms included depressed mood, energy, and motivation.  The examiner indicated that the Veteran's overall functional impairment due to all mental diagnoses was best described as occupational and social impairment with reduced reliability and productivity.  

During a March 2014 treatment session, the Veteran reported depression, dreams of past events, stress, and irritability.  He reported that he was unable to wait in lines because he needed to move to calm down, that he had no friends, that he struggled to get along with people, and that he spent most of his time at home.  On examination, the Veteran was well-groomed, his eye contact and activity were adequate, his speech was clear, his mood was euthymic, his affect was full, he denied suicidal or homicidal ideation, his thought content was adequate, there were no hallucinations or illusions, his thought process was logical, his immediate and remote memory were intact, his recent memory was impaired, his attention and concentration were adequate, he was oriented to person, place, and time, and his insight and judgment were adequate.  

During an April 2014 treatment session, the Veteran reported increased energy and denied issues with anxiety.  On examination, the Veteran was oriented to time, place, person, and purpose, his motor activity was within normal limits, his speech was coherent and relevant, his thought process was logical, clear, and goal-directed, he denied any delusions, he denied suicidal or homicidal ideation, he reported short term memory deficits and forgetfulness, his affect was full, his mood was euthymic, he had some insight, and his nightmares had improved.  

During a May 2014 treatment session, the Veteran reported improved but continued anxiety and flashbacks.  He characterized his mood as "so-so," his anxiety as moderate, and his sleep as "okay."  On examination, the Veteran was well-groomed, his hygiene was good, his eye contact and activity were adequate, his speech was clear, his mood was euthymic, his affect was full, he denied suicidal or homicidal ideation, his thought content was adequate, there were no hallucinations or illusions, his thought process was logical, his memory was intact, his attention and 

concentration were intact, he was oriented to person, place, and time, and his insight and judgment were adequate.  The treatment provider found that the Veteran's stress was mild to moderate but that he was generally doing well.  

During a January 2015 treatment session, the Veteran reported a good mood and low anxiety.  On examination, the Veteran was well-groomed, his hygiene was good, his eye contact was intermittent, his speech was clear, his mood was anxious, his affect was restricted, he denied suicidal or homicidal ideation, his thought content was adequate, there were no hallucinations or illusions, his thought process was logical, his memory was intact, his attention and concentration were intact, he was oriented to person, place, and time, and his insight and judgment were adequate.  The Veteran reported that his PTSD symptoms had improved overall.  

During a March 2015 treatment session, the Veteran reported that he had been "doing better," with a good mood and low anxiety.  On examination, the Veteran was well-groomed, his hygiene was good, his eye contact and activity were adequate, his speech was clear, his mood was anxious, his affect was full, he denied suicidal or homicidal ideation, his thought content was adequate, there were no hallucinations or illusions, his thought process was logical, his memory was intact, his attention and concentration were intact, he was oriented to person, place, and time, and his insight and judgment were adequate.  The Veteran reported that he was experiencing some stress over his job but was feeling better overall.

During the December 2015 hearing, the Veteran testified that he continued to work, but not at full efficiency, and that he sometimes had to leave work to take a drive in order to decrease his anxiety and stress.  

In July 2016, the Veteran was afforded an additional VA psychiatric examination.  The Veteran reported that his marriage was under a lot of strain, with frequent verbal conflicts due to his quickness to anger.  He reported a strained relationship with his children but that he spoke with them occasionally.  He reported no contact with his siblings.  He reported that he had no friends and was mostly socially isolated.  He reported that he continued to work as an insurance agent and that he 

felt he had to work because it reduced his anxiety, that he often had to leave the office due to conflicts with his wife and daughter, and that they had accommodated this by sending him out for inspections.  He reported a single episode of physical aggression in self-defense five years prior to the examination.  

On examination, the examiner listed the Veteran's symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, increased nightmares, fatigue, quickness to anger with verbal aggression, and hearing doors slamming at home.  The examiner diagnosed the PTSD and found that all of his mental health symptoms were due to PTSD.  The examiner indicated that the Veteran's overall functional impairment due to his PTSD was best described as occupational and social impairment with reduced reliability and productivity.  

Based on the evidence described above, the Board finds that a 100 percent evaluation is not warranted.  There is no evidence that the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss for names of close friends, his own occupation, or his own name.  The July 2016 VA examiner's report that the Veteran heard doors slamming in the house is not sufficient to amount to persistent delusions or hallucinations such as would warrant a finding of total impairment.  There is some evidence of memory loss, but not to the extent of forgetting his own name, those of close friends, or his occupation.  

The overall guiding criterion for a 100 percent rating is total occupational and social impairment.  38 C.F.R. § 4.130; see, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment.  The 

Veteran has remained employed as an insurance agent and has been able to maintain some personal relationships throughout the period on appeal, including with his wife and children.

After review of the evidence of record, there is no evidence of record that would warrant a rating lesser than or in excess of 70 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of 

the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The medical evidence of record indicates that during the period on appeal, the Veteran's PTSD was manifested by difficulty adapting to stressful circumstances, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, depressed mood, anxiety, suspiciousness, irritability, chronic sleep impairment, and mild memory loss.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating.  An evaluation in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD throughout the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating for Hearing Loss

The Veteran asserts that his service-connected hearing loss warrants a rating higher than 10 percent.  VA received his claim for an increased rating on September 24, 2013.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. §§ 3.385, 4.86, Diagnostic Code 6100.  To evaluate the degree of disability from bilateral service-connected hearing loss, the Rating Schedule establishes 11 auditory hearing acuity levels designated from Level I through Level XI.  38 C.F.R. § 4.85, Tables VI and VII.  

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The Veteran was afforded a VA audiological examination in December 2013.  The Veteran reported difficulty hearing well.  Following the examination the examiner found bilateral sensorineural hearing loss.  Pure tone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
35
75
75
53.75
LEFT
40
45
70
70
56.25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.  Applying the findings to that table yields a finding of Level II hearing loss in each ear.  38 C.F.R. § 4.85, Table VI.  Where hearing loss is at Level II in each ear, a noncompensable rating is assigned.  38 C.F.R. § 4.85, Table VII.  

During the December 2015 hearing before the Board, the Veteran testified that he used a hearing aid and that he believed his hearing had worsened since 2002.  

VA afforded the Veteran an additional VA audiological examination in June 2016. The Veteran reported that he had to ask people to repeat themselves so that he could understand them.  The examiner found bilateral sensorineural hearing loss.  Pure tone thresholds from this examination, in decibels, were as follows:
 

HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
30
65
60
43.75
LEFT
20
25
60
60
41.25

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  Applying the findings to that table yields a finding of Level I hearing loss in each ear.  38 C.F.R. § 4.85, Table VI.  Where hearing loss is at Level I in one ear and Level II in the other ear, a noncompensable rating is assigned.  38 C.F.R. § 4.85, Table VII.
 
The Veteran's lay statements regarding the level of his hearing loss and its functional impact have been considered.  The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a rating greater than the assigned 10 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. at 507.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings for his service-connected bilateral hearing loss disorder, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  The Veteran's bilateral hearing loss was manifested by no more than Level II hearing acuity, bilaterally.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable rating.  Ratings in excess of the currently assigned 10 percent rating are provided for by the regulations for certain manifestations of the service-connected bilateral hearing loss disorder, but the medical evidence demonstrates that those manifestations are not present.  Moreover, the Board has considered the Veteran's service-connected bilateral hearing loss under the provisions for exceptional patterns of hearing loss, but found that the Veteran's bilateral hearing loss did not meet the criteria for such application.  38 C.F.R. § 4.86.  Higher evaluations are provided for certain manifestations but the medical evidence demonstrates that those manifestations are not present in this case.  Therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for rating in excess of 10 percent for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for erectile dysfunction as secondary to PTSD is granted.

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 10 percent for hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


